TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00526-CR



                                   Shannon Caron, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 12-1487-K368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In this cause, Shannon Caron timely perfected an appeal from a district court order

adjudicating her guilty of the offense of indecency with a child. Subsequently, however, the district

court vacated its order and granted Caron a new trial. Caron has further confirmed that her appeal

is “no longer necessary” and should be dismissed. Accordingly, we dismiss the appeal as moot.



                                                      ____________________________________

                                                      Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed as Moot

Filed: October 9, 2014

Do Not Publish